DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/09/2019 and 12/10/2019 have been considered by the Examiner.

Drawings
The drawings submitted on 07/19/2021 have been accepted by the Examiner as formal.  

Specification
The Specification submitted on 07/19/2021 has been accepted by the Examiner as formal.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/01/2022, with respect to the air gap formed between the inner race of the second bearing and the outer peripheral surface of the worm shaft by the elastic body have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Hamakita et al. (US 2012/0111657) shows, in at least figure 5, an elastic body (35A) disposed between an inner race (31a) of a bearing (31) and an outer peripheral face of the worm shaft (20). However, the pressing member 35A is press-fitted to the inner ring 31a in order to eliminate the internal clearances in the bearing 31 (para. 62). Therefore, the prior art does not disclose or render obvious “an air gap is formed between the inner race of the second bearing and the outer peripheral surface of the worm shaft by the elastic body disposed between the inner race of the second bearing and the outer peripheral surface of the worm shaft” (Claim 1, lines 18-21). To modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
The Abstract has been amended as follows: 
A reducer of an electric power steering apparatus includes: a worm shaft having a first end thereof supported by a first bearing coupled to a housing and a second end supported by a second bearing coupled to the housing; a damper axially supported on an outer race of the second bearing; and a damper support member having a first side axially 
Authorization for this examiner’s amendment was given in an interview with Mr. Young Koo on 03/09/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658